Title: To Thomas Jefferson from George Weedon, 12 January 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Hanover Court House Janry 12th 1781

I am honored with your Excellencies letter of Yesterday, and should have stood fast to day had I not heard from Genl. Nelson. That Gentleman recommends our return immediately, and thinks the Enemy will make only Sudden Descents on the lower Counties if they disembark again at all. I have in Consequence set the Troops in motion this morning and shall proceed up to Fredericksburg with all dispatch keeping them embodied till the further designs of Mr. Arnold is known, or till I hear from your Excellency.
I have Sent of an Express to the lower Counties in the Northward Neck warning them of what may happen, and shall have the Earliest Intelligence should the Enemy Approach Potowmack.
I am Sincearly Yr. Excenlency’s Most Obt st.,

G Weedon

